DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary

Examiner Woo placed a telephonic call to discuss the case with Applicants’ Representative Mr. Daniel Barry.  Examiner suggests to expedite prosecution by incorporating dependent claim 6 or 10 into independent claims 1, 14, and 20.  However, Mr. Barry was unable to reach to an agreement.  Examiner will proceed accordingly. 

Allowable Subject Matter

Claims 6 and 10 are objected to as being allowable if claims overcome the Obviousness Double Patenting and the 35 USC §112 rejections.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of the U.S. Patent No. 11,038,961.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-20 of the instant application and claims 1-22 of the U.S. Patent No. 11,038,961 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,038,961.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 11,038,961.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 11,038,961 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 11,038,961.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the U.S. Patent No. 11,038,961.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 14 of the instant application and claim 11 of the U.S. Patent No. 11,038,961 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 11,038,961.
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 11,038,961.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 20 of the instant application and claim 1 of the U.S. Patent No. 11,038,961 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 11,038,961. 

Claims Comparison Table

Instant Application:
17/347,234
U.S. Patent No. 11,038,961 B2
(common inventive entity and assignee)
Claim 1:
A Data Storage Device (DSD), comprising:
a plurality of solid-state memories for storing data; and
a controller configured to:
receive a packet from a host including a command to read or write data in a solid-state memory of the plurality of solid-state memories and a header to communicate between the host and the DSD;
change the header in the packet into an internal header to communicate between the controller and the solid-state memory; and
send an internal command and the internal header to the solid-state memory to perform the command.

Claim 1:
A Data Storage Device (DSD), comprising: a plurality of solid-state memories for storing data, wherein the plurality of solid-state memories are memory blocks or memory dies; and a controller configured to receive a command from a host to write data or read data in the DSD, wherein the controller and each of the plurality of solid-state memories are configured to communicate using an Ethernet protocol and each solid-state memory of the plurality of solid- state memories has its own Media Access Control (MAC) address, and wherein the respective MAC address for each solid-state memory is located in a header separate from an external MAC address for the DSD that is included in commands received from the host.
Claim 2:
The DSD of claim 1, wherein the controller is further configured to send a command to a first solid-state memory of the plurality of solid-state memories to copy data stored in the first solid-state memory to a second solid-state memory of the plurality of solid-state memories, the command including an address identifying the second solid-state memory, and wherein the first solid-state memory is configured to send the data to be copied to the second solid-state memory without sending the data to be copied to the controller by using the address for the second solid-state memory included in the command.
Claim 4:
The DSD of Claim 1, wherein each solid-state memory of the plurality of solid-state memories has its own Media Access Control (MAC) address.
Claim 1:
A Data Storage Device (DSD), comprising: a plurality of solid-state memories for storing data, wherein the plurality of solid-state memories are memory blocks or memory dies; and a controller configured to receive a command from a host to write data or read data in the DSD, wherein the controller and each of the plurality of solid-state memories are configured to communicate using an Ethernet protocol and each solid-state memory of the plurality of solid- state memories has its own Media Access Control (MAC) address, and wherein the respective MAC address for each solid-state memory is located in a header separate from an external MAC address for the DSD that is included in commands received from the host.

Claim 5:
The DSD of Claim 4, wherein the MAC address for the solid-state memory is included in the internal header and an external MAC address for the DSD is included in the header.
Claim 1:
A Data Storage Device (DSD), comprising: a plurality of solid-state memories for storing data, wherein the plurality of solid-state memories are memory blocks or memory dies; and a controller configured to receive a command from a host to write data or read data in the DSD, wherein the controller and each of the plurality of solid-state memories are configured to communicate using an Ethernet protocol and each solid-state memory of the plurality of solid- state memories has its own Media Access Control (MAC) address, and wherein the respective MAC address for each solid-state memory is located in a header separate from an external MAC address for the DSD that is included in commands received from the host.

Claim 6:
The DSD of Claim 1, wherein the controller is further configured: determine that an upper threshold has been reached for an amount of data received from one or more hosts in a predetermined period of time; and return an indication to the host that the upper threshold has been reached.
Claim 3:
The DSD of claim 1, wherein the controller is further configured: determine that an upper threshold has been reached for an amount of data received from one or more hosts in a predetermined period of time; and return an indication to the host that the upper threshold has been reached.

Claim 7:
The DSD of Claim 1, wherein the controller is further configured to prioritize performance of the command for a specified quality of service based on a priority indication included in the packet.
Claim 4:
The DSD of claim 1, wherein the controller is further configured to prioritize performance of the command for a specified quality of service based on a priority indication included in the command.
Claim 8:
The DSD of Claim 1, further comprising: one or more host network Ethernet switches configured to connect to one or more hosts; and
one or more storage area network Ethernet switches configured to connect to one or more solid-state memories of the plurality of solid-state memories.
Claim 5:
The DSD of claim 1, further comprising: one or more host network Ethernet switches configured to connect to one or more hosts; and one or more storage area network Ethernet switches configured to connect to one or more solid-state memories of the plurality of solid-state memories.
Claim 9:
The DSD of Claim 8, wherein the one or more storage area network Ethernet switches includes at least one pair of storage area network Ethernet switches connected to each other and configured to provide an additional path to the one or more solid-state memories connected to the respective storage area network Ethernet switch of the at least one pair of storage area network Ethernet switches.
Claim 6:
The DSD of claim 5, wherein the one or more storage area network Ethernet switches includes at least one pair of storage area network Ethernet switches connected to each other and configured to provide an additional path to the one or more solid-state memories connected to the respective storage area network Ethernet switch of the at least one pair of storage area network Ethernet switches.
Claim 10:
The DSD of Claim 1, wherein the solid-state memory is configured to: receive the internal command from the controller; determine whether a storage area upper threshold has been reached for an amount of data received from at least one of one or more controllers of the DSD and one or more other solid-state memories of the plurality of solid-state memories in a predetermined period of time; and in response to determining that the storage area upper threshold has been reached, return an indication to the controller that the storage area upper threshold has been reached.
Claim 8:
The DSD of claim 7, wherein the identified solid-state memory is configured to: receive the internal command from the controller; determine whether a storage area upper threshold has been reached for an amount of data received from at least one of one or more controllers of the DSD and one or more other solid-state memories of the plurality of solid-state memories in a predetermined period of time; and in response to determining that the storage area upper threshold has been reached, return an indication to the controller that the storage area upper threshold has been reached.
Claim 11:
The DSD of Claim 1, wherein the solid-state memory is configured to:
receive the internal command from the controller; and
prioritize performance of the internal command in the solid-state memory for a specified quality of service based on a priority indication included with the internal command.
Claim 9:
The DSD of claim 7, wherein the identified solid-state memory is configured to: receive the internal command from the controller; and prioritize performance of the received internal command in the identified solid-state memory for a specified quality of service based on a priority indication included in the internal command.
Claim 12:
The DSD of Claim 1, wherein the controller is further configured to forward the command received from the host to the solid-state memory as the internal command.
Claim 10:
The DSD of claim 1, wherein the command received from the host includes a MAC address identifying a solid-state memory of the plurality of solid-state memories, and wherein the controller is further configured to forward the command received from the host toward the solid-state memory identified by the MAC address in the command without changing the command.
Claim 14:
A method of operating a Data Storage Device (DSD), the method comprising: receiving a packet from a host including a command to read or write data in a solid-state memory of the DSD; replacing a header in the packet with an internal header used to communicate with the solid-state memory; and sending the command and the internal header to the solid-state memory to perform the command.
Claim 11:
A method of operating a Data Storage Device (DSD), the method comprising: receiving a command from a host to write data or read data in the DSD; identifying a solid-state memory of a plurality of solid-state memories in the DSD for writing the data or reading the data for the received command, wherein the plurality of solid-state memories are memory blocks or memory dies; and sending an internal command to the identified solid-state memory to write the data or read the data for the command using an Ethernet protocol, wherein each solid-state memory of the plurality of solid-state memories has its own Media Access Control (MAC) address, and wherein the respective MAC address for each solid-state memory is located in a header separate from an external MAC address for the DSD that is included in commands received from the host.

Claim 2:
The DSD of claim 1, wherein the controller is further configured to send a command to a first solid-state memory of the plurality of solid-state memories to copy data stored in the first solid-state memory to a second solid-state memory of the plurality of solid-state memories, the command including an address identifying the second solid-state memory, and wherein the first solid-state memory is configured to send the data to be copied to the second solid-state memory without sending the data to be copied to the controller by using the address for the second solid-state memory included in the command.
Claim 18:
The method of Claim 14, wherein the internal header includes a Media Access Control (MAC) address for the solid-state memory.
Claim 11:
A method of operating a Data Storage Device (DSD), the method comprising: receiving a command from a host to write data or read data in the DSD; identifying a solid-state memory of a plurality of solid-state memories in the DSD for writing the data or reading the data for the received command, wherein the plurality of solid-state memories are memory blocks or memory dies; and sending an internal command to the identified solid-state memory to write the data or read the data for the command using an Ethernet protocol, wherein each solid-state memory of the plurality of solid-state memories has its own Media Access Control (MAC) address, and wherein the respective MAC address for each solid-state memory is located in a header separate from an external MAC address for the DSD that is included in commands received from the host.
Claim 20:
A Data Storage Device (DSD), comprising: a plurality of solid-state memories for storing data; and means for: receiving a packet from a host including a command to read or write data in a solid-state memory of the plurality of solid-state memories and a header to communicate between the host and the DSD; replacing the header in the packet with an internal header to communicate with the solid-state memory; and sending the command and the internal header to the solid-state memory to perform the command.
Claim 1:
A Data Storage Device (DSD), comprising: a plurality of solid-state memories for storing data, wherein the plurality of solid-state memories are memory blocks or memory dies; and a controller configured to receive a command from a host to write data or read data in the DSD, wherein the controller and each of the plurality of solid-state memories are configured to communicate using an Ethernet protocol and each solid-state memory of the plurality of solid- state memories has its own Media Access Control (MAC) address, and wherein the respective MAC address for each solid-state memory is located in a header separate from an external MAC address for the DSD that is included in commands received from the host.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 20 limitations recite “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure of the data storage device devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 12-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Malwankar et al. (2016/0127468, hereinafter Malwankar).

Regarding claim 1, Malwankar discloses a Data Storage Device (DSD), comprising:
a plurality of solid-state memories for storing data (Malwankar discloses storage devices storing data) (Malwankar, para. 60); and
a controller (Malwankar, para. 28) configured to:
receive a packet from a host including a command to read or write data in a solid-state memory of the plurality of solid-state memories and a header to communicate between the host and the DSD (Malwankar discloses that the storage controller 108A-N receives the read and/or write command from the message from the host computing devices 104A-N, the received command(s) will determine which SSDs 150A-N to forward or send to which appropriate SSDs) (Malwankar, para. 29);
change the header in the packet into an internal header to communicate between the controller and the solid-state memory (Malwankar discloses that the task management module 264 may either wait for the command(s) to complete or may cancel the command(s) and roll back any state changes caused by the command(s); the NVMe command that was generated at the host and directed to the virtual drive may be used for the physical NVMe drive) (Malwankar, para. 68, 115); and
send an internal command and the internal header to the solid-state memory to perform the command (Malwankar discloses that the processing logic receives a first message encapsulating a write command (internal command) directed to the virtual drive) (Malwankar, para. 122).

Regarding claim 2, Malwankar discloses the DSD of Claim 1, wherein the header is a Non-Volatile Memory express (NVMe) header (Malwankar discloses that the a payload of the Ethernet packet includes a NVMe command) (Malwankar, para. 56).

Regarding claim 3, Malwankar discloses the DSD of Claim 1, wherein the internal header includes a command type and a destination address for the solid-state memory (Malwankar discloses that the Ethernet packet includes a transport header identifying a destination address or destination MAC address, source address or source MAC address, and a virtual local area network tag, a protocol header for the I/O command, command identifier, etc.) (Malwankar, para. 56).

Regarding claim 4, Malwankar discloses the DSD of Claim 1, wherein each solid-state memory of the plurality of solid-state memories has its own Media Access Control (MAC) address (Malwankar discloses that the read module 257 generates an Ethernet packet with a transport header indicating the MAC addresses of the requesting host device and of the storage controllers 250) (Malwankar, para. 61).

Regarding claim 5, Malwankar discloses the DSD of Claim 4, wherein the MAC address for the solid-state memory is included in the internal header and an external MAC address for the DSD is included in the header (Malwankar discloses that the remote NVMe driver sends a message to the network address associated with the virtual drive that corresponds to the address of the storage controller and enables the host to access the remote NVMe drives without management) (Malwankar, para. 46).

Regarding claim 8, Malwankar discloses the DSD of Claim 1, further comprising:
one or more host network Ethernet switches configured to connect to one or more hosts (Malwankar discloses that the switch 110 can be ethernet switch, SAS or SATA expander, USB switch or other type of switch) (Malwankar, para. 31); and
one or more storage area network Ethernet switches configured to connect to one or more solid-state memories of the plurality of solid-state memories (Malwankar discloses that the switch 110 is a multi-port bridge that connects storage controllers 108A-N to SSDs 150A-N) (Malwankar, para. 31).

Regarding claim 9, Malwankar discloses the DSD of Claim 8, wherein the one or more storage area network Ethernet switches includes at least one pair of storage area network Ethernet switches connected to each other (Malwankar discloses that the one or more host computing devices 104A-N are connected to a storage server 101 or multiple storage servers via a network 106) (Malwankar, Fig.1; para. 22-23) and configured to provide an additional path to the one or more solid-state memories connected to the respective storage area network Ethernet switch of the at least one pair of storage area network Ethernet switches (Malwankar discloses that the one or more host computing devices 104A-N are connected to a storage server 101 or multiple storage servers via a network 106) (Malwankar, Fig.1; para. 22-23).

Regarding claim 12, Malwankar discloses the DSD of Claim 1, wherein the controller is further configured to forward the command received from the host to the solid-state memory as the internal command (Malwankar discloses that the storage controller may extract NVMe commands from the received messages and forward those NVMe commands on to the appropriate physical NVMe drive) (Malwankar, para. 19).

Regarding claim 13, Malwankar discloses the DSD of Claim 1, wherein the controller is further configured to:
receive a response from the solid-state memory indicating completion of the internal command (Malwankar discloses that the completion notification may notify the host that all data has been retrieved and that the requested read command has been satisfied, which the NVMe read commands may be cleared from the I/O completion queue once the retrieved data has been sent to the host) (Malwankar, para. 62);
repackage the response with an external header for a standard used to communicate with the host (Malwankar discloses that the write module 258 encapsulates the completion notification into the response message 290 (i.e., ethernet packet having the identified format) (Malwankar, para. 66); and
send the repackaged response to the host to confirm completion of the command (Malwankar discloses that the completion notification may notify the host that all data has been retrieved and that the requested read command has been satisfied, which the NVMe read commands may be cleared from the I/O completion queue once the retrieved data has been sent to the host) (Malwankar, para. 62).

Regarding claim 14, Malwankar discloses a method of operating a Data Storage Device (DSD), the method comprising:
receiving a packet from a host including a command to read or write data in a solid-state memory of the DSD (Malwankar discloses that the storage controller 108A-N receives the read and/or write command from the message from the host computing devices 104A-N, the received command(s) will determine which SSDs 150A-N to forward or send to which appropriate SSDs) (Malwankar, para. 29);
replacing a header in the packet with an internal header used to communicate with the solid-state memory (Malwankar discloses that the task management module 264 may either wait for the command(s) to complete or may cancel the command(s) and roll back any state changes caused by the command(s); the NVMe command that was generated at the host and directed to the virtual drive may be used for the physical NVMe drive) (Malwankar, para. 68, 115); and
sending the command and the internal header to the solid-state memory to perform the command (Malwankar discloses that the processing logic receives a first message encapsulating a write command (internal command) directed to the virtual drive) (Malwankar, para. 122).

Regarding claim 15, Malwankar discloses the method of Claim 14, wherein the header is a Non-Volatile Memory express (NVMe) header (Malwankar discloses that the a payload of the Ethernet packet includes a NVMe command) (Malwankar, para. 56).

Regarding claim 17, Malwankar discloses the method of Claim 14, wherein the internal header includes a command type and a destination address for the solid-state memory (Malwankar discloses that the Ethernet packet includes a transport header identifying a destination address or destination MAC address, source address or source MAC address, and a virtual local area network tag, a protocol header for the I/O command, command identifier, etc.) (Malwankar, para. 56).

Regarding claim 18, Malwankar discloses the method of Claim 14, wherein the internal header includes a Media Access Control (MAC) address for the solid-state memory (Malwankar discloses that the read module 257 generates an Ethernet packet with a transport header indicating the MAC addresses of the requesting host device and of the storage controllers 250) (Malwankar, para. 61).

Regarding claim 19, Malwankar discloses the method of Claim 14, further comprising:
receiving a response from the solid-state memory indicating completion of the command (Malwankar discloses that the completion notification may notify the host that all data has been retrieved and that the requested read command has been satisfied, which the NVMe read commands may be cleared from the I/O completion queue once the retrieved data has been sent to the host) (Malwankar, para. 62);
repackaging the response with an external header for a standard used to communicate with the host (Malwankar discloses that the write module 258 encapsulates the completion notification into the response message 290 (i.e., ethernet packet having the identified format) (Malwankar, para. 66); and
sending the repackaged response to the host to confirm completion of the command (Malwankar discloses that the completion notification may notify the host that all data has been retrieved and that the requested read command has been satisfied, which the NVMe read commands may be cleared from the I/O completion queue once the retrieved data has been sent to the host) (Malwankar, para. 62).

Regarding claim 20, Malwankar discloses a Data Storage Device (DSD), comprising: a plurality of solid-state memories for storing data (Malwankar discloses storage devices storing data) (Malwankar, para. 60); and means for:
receiving a packet from a host including a command to read or write data in a solid-state memory of the plurality of solid-state memories and a header to communicate between the host and the DSD (Malwankar discloses that the storage controller 108A-N receives the read and/or write command from the message from the host computing devices 104A-N, the received command(s) will determine which SSDs 150A-N to forward or send to which appropriate SSDs) (Malwankar, para. 29);
replacing the header in the packet with an internal header to communicate with the solid-state memory (Malwankar discloses that the task management module 264 may either wait for the command(s) to complete or may cancel the command(s) and roll back any state changes caused by the command(s); the NVMe command that was generated at the host and directed to the virtual drive may be used for the physical NVMe drive) (Malwankar, para. 68, 115); and
sending the command and the internal header to the solid-state memory to perform the command (Malwankar discloses that the processing logic receives a first message encapsulating a write command (internal command) directed to the virtual drive) (Malwankar, para. 122).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malwankar et al. (2016/0127468, hereinafter Malwankar) as applied to claims 1 and 14 above, and further in view of Grunwald et al. (2019/0356609, hereinafter Grunwald).

Regarding claim 7, Malwankar discloses the DSD of Claim 1, but does not explicitly disclose wherein the controller is further configured to prioritize performance of the command for a specified quality of service based on a priority indication included in the packet.
In analogous art, Grunwald teaches wherein the controller is further configured to prioritize performance of the command for a specified quality of service based on a priority indication included in the packet (Grunwald discloses that the high priority requirements can be selected and matched to a list of available mediator services) (Grunwald, para. 280).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Grunwald related to prioritized performance of the command for a specified quality of service and to combine with Malwankar in order to enhance the convenience of switching mediators among the plurality of storage systems between multiple protocols and technologies (Grunwald, para. 67).

Regarding claim 11, Malwankar discloses the DSD of Claim 1, wherein the solid-state memory is configured to: receive the internal command from the controller (Malwankar discloses that the processing logic receives a first message encapsulating a write command (internal command) directed to the virtual drive) (Malwankar, para. 122).
Malwankar does not explicitly disclose prioritize performance of the internal command in the solid-state memory for a specified quality of service based on a priority indication included with the internal command.
In analogous art, Grunwald teaches prioritize performance of the internal command in the solid-state memory for a specified quality of service based on a priority indication included with the internal command (Grunwald discloses that the high priority requirements can be selected and matched to a list of available mediator services) (Grunwald, para. 280).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Grunwald related to prioritized performance of the command for a specified quality of service and to combine with Malwankar in order to enhance the convenience of switching mediators among the plurality of storage systems between multiple protocols and technologies (Grunwald, para. 67).

Regarding claim 16, Malwankar discloses the method of Claim 14, but does not explicitly disclose further comprising changing at least one of a start frame delimiter and a preamble included in the packet to send to the solid-state memory with the command.
In analogous art, Grunwald teaches changing at least one of a start frame delimiter and a preamble included in the packet to send to the solid-state memory with the command (Grunwald discloses that the block of data has an unique hash value, based on the block content, which upon synchronization, the replicated storage system could involve a first storage system receiving blocks (changing the start frame delimiter), calculates fingerprints for those blocks, identifying blocks as references for those fingerprints, and delivering changes to the updated mapping of the referenced blocks of the one or more storage systems) (Grunwald, para. 229).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Grunwald related to changing at least one of the start frame delimiter and a preamble included in the packet to be sent and to combine with Malwankar in order to enhance the convenience of switching mediators among the plurality of storage systems between multiple protocols and technologies (Grunwald, para. 67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
09/28/2022